19-12346-shl   Doc 160-1   Filed 12/12/19 Entered 12/12/19 17:58:37   Exhibit A
                                    Pg 1 of 4
19-12346-shl   Doc 160-1   Filed 12/12/19 Entered 12/12/19 17:58:37   Exhibit A
                                    Pg 2 of 4
19-12346-shl   Doc 160-1   Filed 12/12/19 Entered 12/12/19 17:58:37   Exhibit A
                                    Pg 3 of 4
19-12346-shl   Doc 160-1   Filed 12/12/19 Entered 12/12/19 17:58:37   Exhibit A
                                    Pg 4 of 4
